Case 1:20-cv-24385-MGC Document 21 Entered on FLSD Docket 01/25/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                       CASE NO. 20-24385-CIV-COOKE/O’SULLIVAN

  SANTIAGO CHAPPOTIN,
       Plaintiff,
  v.

  ALPINE TOWING, INC., a Florida
  Profit Corporation and
  LARRY J. SARAVIA, individually
          Defendants.
                                               /

                ORDER APPROVING SETTLEMENT AGREEMENT AND
           RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

         THIS MATTER came before the Court following a settlement conference before the

  undersigned and the Court having conducted a hearing concerning the settlement.

         THE COURT has heard from counsel and considered the terms of the settlement

  agreement, the pertinent portions of the record, and is otherwise fully advised in the

  premises.

         This case involves a claim for unpaid overtime compensation under the Fair Labor

  Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an FLSA

  private claim, a court must "scrutiniz[e] the settlement for fairness," and determine that the

  settlement is a "fair and reasonable resolution of a bona fide dispute over FLSA provisions."

  Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53 (11th Cir. 1982). A settlement

  entered into in an adversarial context where both sides are represented by counsel

  throughout litigation "is more likely to reflect a reasonable compromise of disputed issues."

  Id. The district court may approve the settlement in order to promote the policy of

  encouraging settlement of litigation. Id. at 1354.

         In this case, there are bona fide factual disputes over the number of hours, if any, for

  which the plaintiff was not properly compensated and whether there was retaliation against
Case 1:20-cv-24385-MGC Document 21 Entered on FLSD Docket 01/25/2021 Page 2 of 2




  the plaintiff. The terms of the settlement were announced on the record in open Court. The

  Court has reviewed the terms of the settlement agreement including the amount to be

  received by the plaintiff and the attorney’s fees and costs to be received by counsel and

  finds that the compromise reached by the parties is a fair and reasonable resolution of the

  parties' bona fide disputes. Accordingly, it is

          ORDERED AND ADJUDGED that the parties' settlement agreement (including

  attorney’s fees and costs) is hereby APPROVED. It is further

          RECOMMENDED that this case be dismissed with prejudice and that the Court

  retain jurisdiction until Monday, March 8, 2021 to enforce the terms of the settlement.1

          The parties shall have twenty-four (24) hours from the date of receipt of this Report

  and Recommendation within which to serve and file written objections, if any, with the

  Honorable Marcia G. Cooke, United States District Court Judge. Failure to file objections

  timely shall bar the parties from a de novo determination by the District Judge of an issue

  covered in the Report and shall bar the parties from attacking on appeal unobjected-to

  factual and legal conclusions contained in the Report except upon grounds of plain error if

  necessary in the interest of justice. See 28 U.S.C § 636(b)(1); Harrigan v. Metro Dade

  Police Dep't Station #4, 977 F.3d 1185, 1191-1192 (11th Cir. 2020); Thomas v. Arn, 474

  U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989); 11th Cir. R.

  3-1 (2016).

          DONE AND ORDERED in Chambers at Miami, Florida, this 25th day of January,

  2021.

                                       JOHN J. O'SULLIVAN
                                       CHIEF UNITED STATES MAGISTRATE JUDGE



          1
            At the fairness hearing, the parties consented to magistrate judge jurisdiction
  for all future proceedings, including any enforcement motions. The parties also agreed
  to the shortened objections period.

                                                    2
